Citation Nr: 1112173	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS), to include as due to herbicides exposure.  

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or at the housebound rate.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran asserts, in essence, that he has MS that is a result of active duty.  He maintains that he began experiencing symptoms of MS, to include loss of vision, as early as 1970, well within seven years of service discharge.  The Veteran maintains that the symptoms have waxed and waned over the years, but have recently worsened.  He also asserts that these symptoms are a result of herbicide exposure in Vietnam.  Therefore, he claims that service connection for MS is warranted.

The Board initially finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration (SSA).  Specifically, the record shows that the Veteran was in receipt of Supplemental Security Income (SSI) benefits.  Additionally, it appears that the Veteran applied for SSA disability benefits in October 2000.  A request was made for the records upon which these benefits are based.  It appears that some SSA administrative records, as well as the Veteran's October 2000 application were obtained; however, it is unclear whether any additional records exist.  In this regard, SSA has indicated that the records should be sought from offices located in Dothan, Alabama.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, a review of the service treatment records demonstrates no complaints or diagnosis related to MS.  However, the Veteran has stated that his symptoms of MS began within seven years of service discharge.  In this regard, VA regulations provide that MS may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within seven year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  There is a medical statement from H.K., MD, which indicates that the Veteran has primary progressive MS and that he began sustaining vision loss in 1970.  Other private treatment records from Enterprise Medical Clinic show a diagnosis for MS in 2003; however, VA outpatient treatment records indicate that there was doubt that the Veteran had MS.  

There is an indication that a VA Form 21-4142 was submitted to VA in February 2005, providing a release requesting all of Dr. K.'s medical records on behalf of his treatment of the Veteran.  However, there is no indication that those records were ever sought by VA.  What is of record are medical records dated in July 2006, October 2006, January 2007, and medical statements of October 2005 and June 2006.  No records from 1970 when the Veteran and Dr. K. state that he began to lose his vision and he was diagnosed with MS are of record.  These records should be obtained.  The Board also observes that the Veteran current receives treatment through the VA facilities located in Birmingham, Tuskegee, and Montgomery, Alabama.  The most recent records from such facilities are dated in April 2008.  Therefore, while on remand, any outstanding VA records from such facilities dated from April 2008 to the present should be obtained for consideration in the Veteran's appeal.

Additionally, in light of the foregoing, the Board finds that the Veteran should be afforded a VA examination and opinion in order to determine whether the symptomatology described as manifesting within seven years of service discharge, were, in fact, early manifestations of MS.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the record reflects that the Veteran was exposed to herbicides coincident with his service in the Republic of Vietnam from December 1967 to December 1968.  As such, the examiner should also offer an opinion as to whether his MS is related to his military service, to include his herbicide exposure.

Relevant to the Veteran's SMC claim, he is not currently service-connected for any disability.  Additionally, as the Board has remanded his claim of entitlement to service connection for MS, the outcome of such claim could further impact the Veteran's claim of entitlement to SMC.  Therefore, such claim is inextricably intertwined and adjudication must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA, to include the offices in Dothan, Alabama, a copy of their decision regarding the Veteran's claim for SSA disability benefits, as well as the medical records relied upon in that decision.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining an appropriate release of information from the Veteran, the RO/AMC should obtain all of the treatment records for the Veteran from Dr. H. K; Ozark, Alabama, from 1970 to the present as well as treatment records from the VA facilities located in Birmingham, Tuskegee, and Montgomery from April 2008 to the present and associate those records with the claims folder All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his MS.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should specifically indicate whether the Veteran has a current diagnosis of MS and then offer an opinion as to the following:

(A)  Is it at least as likely as not that the Veteran manifested symptoms of MS within seven years of his service separation in December 1968?  In rendering such opinion, the examiner should specifically address the Veteran's report of complaints of vision problems and any other symptoms during this time in light of the symptoms shown in medical records associated with the claims file during that period.  If the examiner determines that the Veteran did, in fact, manifested symptoms of MS within seven years of December 1968, such symptoms should be described.

(B)  Is it at least as likely as not that the Veteran's MS is otherwise related to his military service, to include exposure to herbicides?  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his MS and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


